Title: Extracts from the Gazette, 1746
From: Franklin, Benjamin
To: 



	[Advertisement ] All Persons indebted to the Printer hereof for a Year’s Gazette, or more, are desired to make Payment. [February 11]




	From Lancaster County, and the upper Parts of Philadelphia County, we have received several Accounts of the Mischiefs done by mad Dogs, among the black Cattle, Horses, Sheep, &c. many of which run mad, and die a few Days after they are bitten, as do also the wild Creatures, Wolves, Foxes, &c. some sorts of which that us’d to be very shy of Man, have run madly into the People’s Houses and been kill’d there. To prevent the Spreading of this Evil, some whole Townships have kill’d all their Dogs. In our next we shall insert a Receipt, which is said to be an infallible Cure for the Bite of a mad Dog. [March 11]


   
	   Mr. John Bartram, Botanist, informs us, that he has had two fair Specimens of the English ash-colour’d Ground-Liverwort, sent him by Dr. Dillenius, Chief Professor of Botany at Oxford; which appears to be exactly the same Species with ours in Pennsylvania, and the Places and Manner of their Growth near alike. It grows, he says, flat and spreading on the Ground, as broad as the Palm of one’s Hand, in divided Lobes, in shady, poor, cold, clayey, or gravelly Ground; the upper Side is of an Ash Colour, the other is whitish, thick set with fibrous Roots by which it adheres close to the Ground. It is sufficiently plenty in many Parts of the Country. [March 27]


   
	   The Northern Post begins his Weekly Stage this Day at Three o’ Clock in the Afternoon, till next Winter, during which Time this Paper will be published on Thursdays. [March 27]


   
	   [Advertisement ] Found this Morning, a Pair of Silver Knee-Buckles; the Owner by applying to the Printer, describing their Marks, and paying the Charge of this Advertisement, may have them again. [March 27]


   
	   Notice is hereby given to the Constables of the several Wards in the City of Philadelphia, and to the Constables of all the Townships and Burroughs in the several Counties of the Province of Pennsylvania, That by a late Act of Assembly of the said Province, entitled, An Act for the more effectual Suppressing profane Cursing and Swearing, they are enjoined and required, to affix a Copy of the said Act in the most publick Place in their respective Wards and Districts, under the Penalty of Five Pounds, to each Constable who shall neglect his Duty therein; which Copies are now printed on single Sheets as the Act directs, and ready to be delivered by the Printer of this Paper, to the several Constables, for the Purpose aforesaid, on their calling or sending for the same. [April 3]


   
	   [Advertisement ] To be Let, A Large Dwelling House on Society Hill, with a Kitchen, Wash House, Chaise House, Stable, and a Garden improved. Enquire of Robert Grace, Merchant, in Philadelphia, or the Printer hereof. [April 24]


   
	   ††New-York Lottery Tickets, sold by B. Franklin. Price 30s. each. [May 15]


   
	   The Revd. Mr. Whitefield arrived in Town on Saturday, and has preached every Day since in the New Building, to crouded Auditories. [May 22]


   
Philadelphia, May 29. 1746.
To All Concerned. Whereas I, the Subscriber, employed B. Franklin to print £27.10.0 of Notes of Hand, viz. Twopenny, Threepenny, and Sixpenny Ones, out of meer Necessity for want of Pence for running Change, but made no more by him, nor any other Printer; whoever takes any of said Notes by me signed, shall have the same exchanged upon Demand with the best Money I have. Witness my Hand, Joseph Gray[May 29]

   
	   [Advertisement ] Lent from the Post-Office, Philadelphia, the second Volume of Pamela; the Person that has it, is desired to return it. [June 26]


   
	   There are great Rejoicings in Town on account of the Defeat of the Rebels by the Duke of Cumberland. [July 10]



   
	   [Advertisement ] Those who have any Muskets or Guns of a good sizeable Bore, or Cutlasses, to dispose of, may hear of a Purchaser, by applying to the Printer hereof. [July 24]


   
	   In Pursuance of the Governor’s late Proclamation for that Purpose, Thursday last was observed here with a becoming Solemnity, as a Day of Publick Thanksgiving to Almighty God, for the Suppression of the Rebellion in Scotland, &c. Great Numbers of People attended at all the Places of Worship in the fore Part of the Day; and his Honour the Governor entertained near a hundred of the principal Gentlemen and Inhabitants of the City at Dinner; where our Happiness under the present Constitution, both in Church and State, and the great Obligations we have to the Family on the Throne, were properly and decently remember’d. [July 31]


   
	   [Advertisement ] Lost, a Fortnight ago, in the Market Place, a Stone Sleeve Button, set in Gold. The Person that has found it, and will bring it to the Post-Office, Philadelphia, shall be sufficiently rewarded. [July 31]


   
	   [Advertisement ] Henry Pratt is removed from the Sign of the Ship a-Ground in Front-street, to the Royal Standard in Market Street, opposite the Butcher’s Shambles; where he keeps Tavern as formerly. [August 14]


   
	   Saturday last the Rev. Mr. Whitefield arrived here from New-York: He preached twice on Sunday, and once every Day since, in the New-Building, to crowded Auditories. [August 21]


   
	   Last Sunday Evening the Rev. Mr. Whitefield preach’d to a very large Auditory (among whom were many of the principal Persons of this City) a most excellent Sermon on Occasion of the late Victory over the Rebels; in which he set the Mischiefs of Popery and arbitrary Power, and the Happiness the Nation has enjoy’d under the present Royal Family, in the strongest Lights; and pathetically exhorted to Repentance and Amendment of Life in Gratitude for that signal Deliverance. No Discourse of his among us has given more general Satisfaction; nor has the Preacher ever met with a more universal Applause; having demonstrated himself to be as sound and zealous a Protestant, and as truly a loyal Subject, as he is a grand and masterly Orator. [August 28]


   
	   On Thursday last the Reverend Mr. Whitefield left this City, after having preached here the greatest Part of the Summer to large Congregations, which the longer he staid increased the more. He never was so generally well esteemed by Persons of all Ranks among us; nor did he ever leave us attended with so many ardent Wishes for his happy Journey thro’ Maryland and Virginia, and to Georgia, and a safe Return to this Place. We shall probably see him next Summer in his Way to Boston, unless he should embark in the Spring for Barbados, and the other West India Islands. [September 25]


   
[Advertisement ] Just imported, and to be sold by B. Franklin, Bibles of various Sizes, from large Folio, down to the smallest Pocket Bibles; Testaments, Common Prayers, Confessions of Faith, large and small, Gray’s Works, compleat, Vincent on Judgment, Dyer’s Golden Chain, Life of Monsieur De Renty; Journals of the Siege of Cape-Breton, with a large Map of Louisburgh, &c. Salmon’s Gazetteer, better than Echard’s; Watts’s Lyric Poems; Watts’s Logic, with Supplement; Watts’s Essays; Medical Essays of Edinburgh; Cocker’s Arithmetick, &c. &c.
Navigation Books. Quarto Waggoners for America; Mariner’s Compass Rectified; Mariner’s Calendar; Atkinson’s Epitome, with Scales and Dividers.
Latin School Books. Accidences; Lilly’s Grammars; Ruddiman’s Rudiments; Bayley’s Exercises; Vocabularies; Parsing Books; Roberts’s Cato; Wayett’s Phedrus; Selectae è Profanis Historiae; Selectae è Veteri Testamenti Historiae; Clark’s Grammars, Esop, Eutropius, Erasmus, Ovid, Nepos, Salust, Justin and Florus.
French School Books. Boyer’s Grammar; Blair’s Ditto; Boyer’s Dictionary; Sterling’s Cordery; French Testaments; Palaitet’s Arts and Sciences, French and English; Cambray’s Tales and Fables, Ditto; History of England, Ditto.
Dutch School Books. Beiler’s German Grammars; Ludwig’s Dictionary, High Dutch and English.
With Psalters, Primmers, Paper, Sealing Wax, Ink-powder, and all Sorts of Stationary Ware. [October 2]


   
Monday next will be published, and sold by B. Franklin, The Votes of the last Sessions of the Assembly of the Province of Pennsylvania. To which is added, The Treaty held with the Indians at Albany, in October, 1745. Price 3s. 6d.
N.B. Those who incline to take the Treaty without the Votes, may have it separate. [October 2]


   
	   Just Published, and sold by B. Franklin, Poor Richard’s Almanack, For the Year 1747. Likewise The Pocket Almanack, For the Year 1747. [November 6]


   
Philadelphia, November 6. 1746.
Lent, but forgot to whom, Locke’s essay on human understanding, and the two volumes of the Guardians. The persons that borrowed them, are desired to return them, to William Logan. N.B. Locke’s essay has my father J. Logan’s name in the tital page. [November 6]


   
Philadelphia, November 13. 1746.
Dropt about two weeks since, in Market-street, between the Market-house and Third-street, a dirty white linnen shirt, and a pair of thread stockings: The person that pick’d them up, is desir’d to send them to the Post-Office. [November 13]


   
Philadelphia, November 20. 1746.
[Advertisement ] All Sorts of Deeds and Conveyances, carefully drawn, by Thomas Hopkinson, in Front-street. [November 27]


   
	   ⁂The Northern Post begins his Fortnight’s Stage at Two o’Clock this Afternoon; during which Time this Paper will be publish’d on Tuesdays. [December 2]



   
Tuesday last died here Thomas Griffitts, Esq; Keeper of the Great Seal of this Province; he was for some Years one of the Judges of the Supream Court, and has been twice Mayor of this City.
He is succeeded in his Office as Keeper of the Great Seal by Lyn-Ford Lardner, Esq; the Proprietaries Receiver General. [December 16]


   
Philadelphia: Printed by B. Franklin, Post-Master, at the New-Printing-Office, near the Market.
 
